Citation Nr: 1546942	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  06-19 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral pes planus, as of January 28, 2015. 

2.  Entitlement to an initial compensable rating for right foot pes planus from December 21, 2004, to November 28, 2007, and in excess of 10 percent from November 29, 2007, to January 28, 2015.

3.  Entitlement to an initial rating in excess of 10 percent for left foot pes planus  prior to January 28, 2015.

4.  Entitlement to an initial rating in excess of 10 percent for left foot hallux valgus.

5.  Entitlement to an initial compensable rating for left lower extremity scars.

6.  Entitlement to an initial compensable rating for right lower extremity scars.  

7.  Entitlement to an initial compensable rating for left foot hammertoes.

8.  Entitlement to an initial compensable rating for right foot hammertoes. 

9.  Entitlement to an initial compensable rating for lower left ankle equinus.

10.  Entitlement to an initial compensable rating for lower right ankle equinus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran served on active duty from September 2000 to December 2004.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that granted service connection and assigned initial 0 percent ratings for status post bunionectomy and hammer toes, repaired, with scars, left foot, and for status post repair hammertoes, right foot.  Jurisdiction of these matters is with the RO in New Orleans, Louisiana. 

In August 2009, the Board remanded the claims on appeal for additional development.

In an August 2012 decision, the Board denied the claims for higher initial ratings for right and left foot disabilities. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a May 2014 memorandum decision, the Court set aside that part of the Board's April 2012 decision that denied higher initial ratings for the right and left foot disabilities and remanded the claims for further development, if necessary, and readjudication consistent with the decision.  In October 2014, the Board remanded the claims for additional development.

A March 2015 rating decision granted a higher 50 percent rating for bilateral pes planus, effective January 28, 2015, which was previously rated unilaterally; granted service connection for left foot hallux valgus with an initial 10 percent rating and for left and right lower extremity scars, hammer toes of the left and the right foot, and lower left and lower right ankle equinus, each assigned initial 0 percent ratings.   

The Board observes that a claim for a total disability rating based on individual unemployability (TDIU) is generally part of an increased rating claim when that claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran has not asserted, and the record does not otherwise show, that she is unemployable due to service-connected disabilities.  On the contrary, the evidence of record shows that the Veteran is gainfully employed.  Therefore, the Board finds that entitlement to TDIU is not part of the claims currently on appeal.


FINDINGS OF FACT

1.  From December 21, 2004, to May 27, 2015, the Veteran's bilateral pes planus disability is manifested by no more than severe bilateral pes planus with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.


2.  As of May 28, 2015, the Veteran is in receipt of the maximum available rating under Diagnostic Code 5276 for bilateral pes planus.

3.  The Veteran is in receipt of the maximum available rating under Diagnostic Code 5280 based on severe left foot hallux valgus.

4.  The Veteran's right lower extremity scars and left lower extremity scars are manifested by no more than linear scars that are not painful, unstable or superficial.  

5.  Since the effective date of service connection, the Veteran's left foot and right foot hammertoes have affected approximately four digits and have caused bilateral foot pain and difficulty walking on the balls of her feet, which collectively, more nearly approximates all left and all right hammertoes.  

6.  The Veteran's right and left ankle disabilities are not manifested by moderate limitation of motion or ankylosis, malunion, or evidence of an astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for bilateral pes planus, but not higher, from December 21, 2004, to January 27, 2015, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276 (2015).

2.  The criteria for a rating in excess of 50 percent for bilateral pes planus as of January 28, 2015, have not been met.  38 U.S.C.A. §§ 1155,  5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5276 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent for left foot hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5280 (2015). 

4.  The criteria for an initial compensable rating for left lower extremity scars are not met.  38 U.S.C.A. §§ 1155, 5107  (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7805 (effective before October 23, 2008).

5.  The criteria for an initial compensable rating for a right lower extremity scars are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7805 (effective before October 23, 2008).

6.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating, but not higher, for right hammer toes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5282 (2015).

7.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating, but not higher, for left hammer toes have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5282 (2015).

8.  The criteria for an initial compensable rating for lower left ankle equinus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

9.  The criteria for an initial compensable rating for lower left ankle equinus are not met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2009, November 2014, and February 2015.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claims.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Factual Background

In a December 2004 VA pre-discharge general medical examination report, the Veteran reported that she had undergone a left foot bunionectomy in October 2004.  She reported that the pain had resolved, but there was some discomfort and swelling.  The Veteran also reported that she had undergone bilateral hammertoe surgery in April 2002.  She denied any right foot pain, and reported that the foot was feeling fine.  The Veteran reported that she had corrective shoes and had pain with cold weather, with symptoms in the toes.  The Veteran had been on a physical profile which allowed her to run at her own pace and distance since the surgery.

On physical examination, the Veteran had four scars on the left foot and three scars on the right foot.  All of the scars were on the toes, and none were tender, deep, non-linear, unstable, or greater than 6 centimeters in length.  The Veteran had no pain on toe movement or manipulation of the feet, bilaterally.  She had bilateral ankle range of motion without pain to 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  Following repetitive motion, there was no pain, fatigue, weakened movement, or impaired endurance.  On x-ray examination, the Veteran's right foot had mild hallux valgus primus adductus, without evidence of a fracture or dislocation.  The second and third proximal interphalangeal joints were fused and there was an irregularity of the distal aspect of the fifth proximal phalanx.  A previous osteotomy had been performed at the proximal interphalangeal joint of the fifth digit.  No heel spurs or generative changes were seen.  The Veteran's left foot had a previous osteotomy of the first and fifth digits.  The first metatarsal and proximal phalanx appeared to be incompletely fused.  There was also fusion of the proximal interphalangeal joint of the second digit.  The third proximal interphalangeal joint was narrowed and splayed.

The left foot impression was status post bunionectomy and hammer toes repaired, with residuals of well-healed scars, no limitation of motion, and post-surgical changes on x-ray.  The right foot impression was status post repair of hammer toes digits two, three, and five, with residuals of well-healed scars, no limitation of motion, mild hallux valgus, and post-surgical changes on x-ray with bony changes and areas of fusion noted.  The examiner stated that the Veteran did not have additional loss of motion on repeated use due to pain, fatigue, impaired endurance, or weakened movement.

In an April 2005 VA outpatient medical report, the Veteran complained of foot pain.  She also reported that her feet got cold, she lacked flexibility, and her skin itched.  The diagnosis was chronic foot pain.

In an October 2005 VA podiatry report, the Veteran complained of left foot pain for the previous year, which occurred with weight bearing and ambulation.  She reported that the pain was moderate to severe and was located near the first metatarsophalangeal joint.  The Veteran reported that her lesser digits were doing well, though she reported some numbness and burning over the scar on the left first metatarsal head.  On physical examination, there were surgical scars on the left first metatarsal head, and on the dorsum of the bilateral second, third, and fifth digits.  No edema, varicosities, neurological abnormalities, or gait abnormalities were noted.  The Veteran had a good range of motion of the first metatarsophalangeal joint without pain, crepitus, or locking, but there was pain with palpation of the first metatarsal head.  There were mild hammertoes of the second to fifth digits.  Ankle equines and rear foot varus defects were noted, bilaterally.  The Veteran had a normal range of motion, bilaterally, without pain or crepitus.  No ligamentous laxity was noted, bilaterally.  The assessment was metatarsalgia of the left foot, status post left bunionectomy.

A July 2006 VA general medical examination report noted complaints that were largely identical to those reported in the October 2005 VA podiatry report.  On physical examination, there were surgical scars on the left first metatarsal head, and on the dorsum of the bilateral second, third, and fifth digits.  The scars were noted to measure 1.5 centimeters each.  There was no edema or abnormalities of the Achilles tendon, bilaterally.  The Veteran had a good range of motion of the first metatarsophalangeal joint, without pain, crepitus, or locking, but there was pain with palpation of the first metatarsal head.  There were mild hammertoes of the second to fifth digits, bilaterally.  Ankle equines and rear foot varus defects were noted, bilaterally, but there was no ligamentous laxity.  After repeated testing, there was no evidence of painful motion, fatigue, impaired endurance, or weakened movement.  After a review of the December 2004 VA x-rays, the left foot diagnosis was status post bunionectomy with hammertoes, status post-surgical repair, with residuals of well-healed scars, and no limitation of motion.  The right foot diagnosis was status post repair of hammertoes, with well-healed scars, and no limitation of motion.

In a November 2007 VA feet examination report, the Veteran complained of bilateral foot pain.  She reported that she could not wear high heels or walk tip toed. The Veteran reported bilateral foot pain and stiffness in the forefoot, and swelling, fatigability, weakness, and lack of endurance in the ankle and foot, but without heat or redness.  She denied flare-ups of foot joint disease, reported being able to stand for more than one hour, but less than three hours, and reported being unable to walk more than a few yards.

On physical examination, bilaterally there was painful motion in the forefoot, mild foot swelling, forefoot tenderness, and foot and ankle weakness, but no instability. There was no evidence of abnormal weight bearing, bilaterally.  The Veteran was post-operative for hammertoes with none present on the left, and hammertoes corrected on the right.  There was left foot hallux valgus or rigidus, with 10 degrees of angulation; tenderness at the first metatarsophalangeal joint; tender surgical areas on the second, third, and fifth proximal interphalangeal areas; and second toe deviation of 20 degrees, laterally.  There was no right foot hallux valgus or rigidus. Bilaterally, there were no skin abnormalities, vascular abnormalities, clawfoot, malunion or nonunion of the tarsal or metatarsal bones, or flatfoot.  There was atrophy of the bilateral intrinsic dorsal muscles, mild on the right.  The Veteran had a right side limp with an antalgic gait and poor tip toe walk. On x-ray examination, there were no acute fractures, dislocations, or bony destructive lesions, bilaterally. The diagnoses were bilateral hammer toe, post-operative, symptomatic, and left post-operative bunionectomy for hallux valgus.  The problem associated with the Veteran's diagnoses was feet pain.  The symptoms had no effect on feeding; a mild effect on driving; a moderate effect on chores, shopping, exercise, recreation, traveling, bathing, dressing, toileting, and grooming; and a severe effect on sports.

In a November 2007 VA joints examination report, the Veteran complained of bilateral ankle pain.  She reported experiencing bilateral ankle giving way, pain, stiffness, and weakness, but no deformity, or instability.  The Veteran also denied episodes of dislocation, subluxation, and locking.  She denied experiencing effusion and inflammation, but reported moderate flare-ups which occurred weekly and lasted for hours.  On physical examination, the Veteran had right ankle range of motion to 20 degrees of dorsiflexion and 40 degrees of plantar flexion, with left ankle range of motion to 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  There was no pain on any motion, nor was there additional limitation of motion on repetitive use.  There was no loss of a bone or part of a bone, inflammatory arthritis, or joint ankylosis.  On x-ray examination, no ankle abnormalities were noted, bilaterally.  The diagnosis was bilateral ankle strain.  The disorder was reported to have no effect on feeding, bathing, dressing, toileting, or grooming; a mild effect on chores, shipping, exercise, recreation, and traveling; and a moderate effect on sports.

A January 2008 private medical report stated that the Veteran did not have any feet symptoms which were limiting activities of daily living.  On examination, the Veteran's gait and stance were normal.

In a September 2009 private medical report, the Veteran complained about numbness and cold in her feet.  On physical examination, the Veteran had downgoing toes.

In a second September 2009 private medical report, the Veteran complained of scar sensitivity in the bilateral toes, and foot pain with activity.  On objective examination, the Veteran had scars on the left first, third, and fifth toes, and right second, third, and fifth toes.  There was no tenderness to palpation, hypersensitivity, or edema.  The assessment was increased sensitivity to touch or pain.

In a third September 2009 private medical report, the Veteran complained of scar sensitivity of the bilateral toes.  On physical examination, there was no pain except with movement.  The assessment was increased sensitivity to touch or pain.

In an October 2009 VA feet examination report, the Veteran complained of bilateral foot pain, fatigability, weakness, and lack of endurance, but denied flare-ups.  She reported being able to stand for more than one hour, but less than three hours, and was unable to walk more than a few yards.  The Veteran reported that she used orthotic inserts for treatment of flatfoot.  On physical examination, there was bilateral foot tenderness and weakness, but no painful motion, swelling, instability, or abnormal weight bearing.  There was bilateral inward bowing of the feet, which was not correctable with manipulation.  However, there was no pain or spasm with manipulation, and there was no forefoot or midfoot malalignment.  There was mild pronation, bilaterally, and the Veteran's arch was present without weight bearing, but was not present on weight bearing.  There was heel valgus to 20 degrees, bilaterally, which was not correctible by manipulations.  No muscle atrophy or other foot deformities were noted.  The Veteran's left foot had no pain on metatarsal compression, as well as three 1 centimeter surgical scars on the second, third, and fifth toes which were not painful, a 4 centimeter bunion scar which was nontender and without pain, and the proximal interphalangeal joints were all solid with no angulation.  The Veteran's right foot had three 1 centimeter surgical scars on the second, third, and fifth toes.  The Veteran's right toes were non-tender but fused, and there was no pain on metatarsal compression or at the great toe joint.  The Veteran's gait was mildly antalgic to the left.  The diagnoses were (1) right foot hammer toes of toes two, three, and five, corrected with proximal interphalangeal joint fusion; (2) left foot post-operative status bunionectomy with hammer toes and non-fusion of the proximal interphalangeal joint fusion of toes two, three, and five; and (3) mild pes planus.  The disabilities impacted the Veteran's occupation due to decreased strength and pain.  The disabilities had no effect on feeding; a moderate effect on chores, exercise, recreation, traveling, bathing, dressing, toileting, grooming, and driving; and a severe effect on shopping or sports.

An August 2011 VA medical opinion stated that the bilateral pes planus diagnosed in the October 2009 VA feet examination report was at least as likely as not due to the active service foot surgeries, which caused the Veteran to alter her gait and resulted in fallen arches.

A March 11, 2014 VA podiatry record notes that the Veteran complained of bilateral foot pain.  DT/PT pulses were 2/4.  Neurological examination was within normal limits.  She had muscle strength 5/5.  Deep tendon reflexes were within normal limits.  Ankle dorsiflexion was limited to 90 degrees bilaterally.  She had wide base of gait.  No pain on range of motion.  She had pronatory waddling gait, over pronations, valgus deviation of foot and talar head displacement on weight bearing, calcaneal eversion, subtalar joint unlocking, mid-foot architectural collapse, and tight Achilles tendon.   She had no calluses, lesions, edema or open wounds.  She was assessed with pes planus, bilaterally.  

A May 2014 VA prosthetics record shows that the Veteran presented with complaints of ongoing pain and discomfort that worsened through the day.  She denied any issues with ulcers or calluses.  The diagnosis was pes planus.  Custom orthotics were ordered.  

A January 2015 VA foot examination report shows that the Veteran complained of pain in the arch of the feet with prolonged standing or walking.  She regularly used shoe inserts/arch supports for pes planus.  She worked full-time as a contract specialist at Fort Polk.  She reported missing work about four days a year to attend podiatry appointments for her feet disabilities.  The Veteran reported pain in both feet that was accentuated on use.  At the end of the day, her feet were "tired" with pain at the arch and ball of the foot.  She did not have any flare-ups.  Functional impairment from the service-connected foot disabilities resulted in limited prolonged standing, walking, and repetitive climbing.  She did not have pain on manipulation.  There was no indication of swelling on uses and no characteristic callouses.   She has extreme tenderness of plantar surfaces on both feet, which is improved by orthopedic appliances, and she has decreased longitudinal arch height in both feet on weight-bearing.  There is no objective evidence of marked deformity (such as pronation, abduction, etc.) and no marked pronation of either foot.  The weight-bearing line fell over or medial to the great toe, and each side was affected.  She has inward bowing of the Achilles tendon of both feet.  The examiner found that the Veteran had status post-surgical bilateral hammertoes repair of the second, third and fifth toes as a matter of record.  She has symptoms of mild or moderate hallux valgus in the left foot.  She had a left side bunionectomy for hallux valgus.  She did not have symptoms of hallux rigidus.  Residual signs or symptoms due to surgery were noted as difficulty walking on the balls of her feet.  The Veteran did not have pain in the right foot on physical examination.  The Veteran reported pain to the right and left feet at the end of the day, but no pain was elicited with palpation or manipulation of either foot on examination.  The bilateral foot disabilities limited prolonged standing or walking activities.  Further, after repetitive use over a period of time, such as prolonged standing or walking more than one to two hours at a time, the Veteran needed to sit and rest and had decreased tolerance for further weight bearing.  That was primarily associated with the bilateral pes planus.  There was no related limitation of motion.  There is no other functional loss during flare-ups or when the foot is used repeatedly over a period of time.  The examiner found that the Veteran was ambulatory with normal gait and posture.  The right and left feet each have well healed surgical scars to the dorsum of the second, third, and fourth toes, each 2 centimeters in length.   She also had a left foot well-healed surgical scar on the dorsum of the great toe first metatarsal which was 7 centimeters in length.  The scars were non-tender with no skin breakdown and with no scar-related loss of motion or loss of function.  X-rays were taken and there was no documentations of degenerative or traumatic arthritis.  The impact on the Veteran's ability to perform occupational tasks was noted that primarily due to pes planus that she had limited prolonged standing and walking.  

A January 2015 VA ankle examination report shows that the Veteran did not have any ankle complaints, no flare-ups were reported, and no functional loss or functional impairment was found.  The Veteran had normal range of motion of the right and the left ankle, 0 to 20 degrees of dorsiflexion, and 0 to 45 degrees of plantar flexion.  There was no pain or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  She was able to perform repetitive use testing with at least three repetitions and had no additional loss of function or range of motion of either ankle.  Muscle strength testing was 5/5.  There was no reduction in muscle strength and no muscle atrophy of either ankle.  There was no ankylosis of either ankle.  Right and left ankle instability or dislocation was suspected.  The Veteran was ambulatory with normal gait and posture.  She did not use any assistive devices.  There was no functional impact on her ability to perform any type of occupational tasks.  

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45 (2015).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on that basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  38 C.F.R. §§ 4.40, 4.45 (2015).  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Bilateral Pes Planus

The Veteran was service-connected for pes planus, of the left and right foot, as part of the prior characterization of service-connected status post-surgical repairs hammertoes of the left foot and right foot.  The left foot pes planus was included in the 10 percent rating, from the December 21, 2004, effective date of the grant of service connection to January 27, 2015, pursuant to Diagnostic Code 5280-5276.  The right foot pes planus was included in a 0 percent rating from the December 21, 2004 effective date of the grant of service connection to November 28, 2007, then was rated 10 percent from November 29, 2007 to January 27, 2015, pursuant to Diagnostic Codes 5280-5276.  On January 28, 2015, a 50 percent disability rating was assigned for bilateral pes planus.  

Under Diagnostic Code 5276, acquired flatfoot is rated 10 percent for bilateral or unilateral moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent for unilateral disability, and 30 percent for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.

The Veteran was first diagnosed with bilateral pes planus in an October 6, 2009, VA examination.  An August 2011 VA medical examiner opined that the bilateral pes planus diagnosed in the October 2009 VA feet examination report was at least as likely as not due to the active service foot surgeries, which caused her to alter her gait and resulted in fallen arches.  The Board notes that the Veteran reported during the October 2009 VA examination that she had previously been provided with orthotics for pes planus.  

Considering the evidence of record in light of the above criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a 30 percent rating for severe bilateral pes planus prior to January 28, 2015.  The Veteran is competent to report her symptoms, to include pain, tenderness, stiffness, fatigability, weakness, and lack of endurance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465 (1994), Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  During this period, the objective evidence shows that the Veteran's bilateral pes planus was manifested by mild pronation, tenderness, pain, and some gait problems.  Therefore, the Board finds that severity of the Veteran's bilateral pes planus symptoms more nearly approximated the criteria for a 30 percent disability rating for severe bilateral impairment prior to January 28, 2015.  

However, the Board finds that the evidence is against a finding that a higher 50 percent disability rating was warranted prior to January 28, 2015.  There was no evidence of marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendon Achilles on manipulation, that was not improved by orthopedic shoes or appliances.  Thus, a 30 percent, but no higher, disability rating is warranted for bilateral pes planus for the period prior to January 28, 2015.

With regard to a rating in excess of 50 percent as of January 28, 2105, the Board notes that the Veteran is in receipt of the maximum allowable for bilateral pes planus under Diagnostic Code 5276.  Further, no other diagnostic code for an increased rating is applicable or will provide a higher rating for the severity of the Veteran's bilateral pes planus.  The Board finds that loss of either foot is not shown.  Similarly, the preponderance of the evidence is against a finding that the Veteran has loss of use of either foot, where the Veteran would be equally well served with an amputation of the foot.

Accordingly, the Board finds that a 30 percent rating was warranted prior to January 28, 2015, for bilateral pes planus.  However, the preponderance of the evidence is against the assignment of a higher rating prior to January 28, 2015, or the assignment of a rating greater than 50 percent as of January 28, 2015.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Foot Hallux Valgus

The Veteran is service-connected for left foot hallux valgus, with an initial 10 percent rating assigned pursuant to Diagnostic Code 5280.  Unilateral Hallux valgus is rated under Diagnostic Code 5280.  A 10 percent rating is warranted for severe hallux valgus, if equivalent to amputation of the great toe or for surgical resection of the metatarsal head.  38 C.F.R. § 4.71a , Diagnostic Code 5280 (2015).  A 10 percent rating is the maximum rating possible under Diagnostic Code 5280 and a higher rating is therefore not possible under that diagnostic code.  Furthermore, there is no other diagnostic code pertaining to the feet that would more accurately reflect the Veteran's service-connected left foot hallux valgus disability than Diagnostic Code 5280.  To assign a rating under any other diagnostic code would result in pyramiding with otherwise rated foot disability.  In addition, assigning a rating under Diagnostic Code 5284 for other foot disabilities is not warranted because hallux valgus is a listed disability in the Rating Schedule with its own rating criteria.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for left hallux valgus.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left and Right Lower Extremity Scars

The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the schedule that addresses the skin. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014); 67 Fed. Reg. 49590-49599 (July 31, 2002); VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2014).  However, because the Veteran's claim was pending before October 23, 2008, and no request was made for consideration under the revised criteria, a higher rating for a scar will only be considered under the rating criteria in effect prior to October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2008).

Prior to October 23, 2008, under Diagnostic Code 7801, scars, other than of the head, face, or neck, that were deep or caused limited motion in an area or areas exceeding six square inches (39 square centimeters) warranted a 10 percent rating.  Similar scars in an area or areas exceeding 12 square inches (77 square centimeters) warranted a 20 percent rating.  Similar scars in an area or areas exceeding 72 square inches (465 square centimeters) warranted a 30 percent rating.  A deep scar is one associated with underlying soft tissue damage.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were to be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October 23, 2008).

Under Diagnostic Code 7802, scars, other than of the head, face, or neck, that were superficial and that did not cause limited motion and had an area or areas of 144 square inches (929 square centimeters) or greater, warranted a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October 23, 2008).

Diagnostic Code7803 provided a 10 percent rating for superficial scars that were unstable.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 23, 2008).  

Diagnostic Code 7804 provided a 10 percent rating for superficial scars that were painful on examination.  A superficial scar was one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).

Diagnostic Code 7805 directed rating of scars based on limitation of function of the affected part using the appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 2008).

In every instance where the schedule does not provide a 0 percent rating for a Diagnostic Code, a 0 percent rating will be assigned if the criteria for a compensable rating are not met.  38 C.F.R 4.31 (2015).

In this case, the evidence shows that the Veteran has four surgical scars on the left lower extremity and three surgical scars on the right lower extremity.  However, there is no evidence that any of these scars are superficial, painful, unstable, deep, cause limitation of motion, or involve an area or areas of 144 square inches (929 square centimeters) or greater.  Therefore, initial compensable ratings for the right lower extremity scars or the left lower extremity scars are not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for increased ratings for lower extremity scars and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hammer Toes

The Veteran has been granted initial, separate 0 percent ratings for hammer toes of the left foot and hammer toes of the right foot pursuant to Diagnostic Code 5282.  Under Diagnostic Code 5282, a 0 percent rating is warranted for hammer toe affecting single toes.  Hammer toe involving all toes, unilateral, without clawfoot, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5282 (2015).  

The evidence shows that the Veteran has at most, four hammertoes in each foot, one toe short of the requirement for a higher 10 percent rating.  However, the Board has considered that the Veteran has complained of pain in her toes and forefoot during the course of the appeal.  Moreover, VA examiners have indicated that the bilateral hammer toes disabilities have resulted in poor tiptoe walk and difficulty walking on the balls of her feet.  The criteria under Diagnostic Code 5282 allow for a 10 percent rating for all toes hammer.  As four of the five toes are shown to be hammer toes and the remaining to is affected, the Board finds that the criteria for increased rating are met and in light of the Veteran's complaints and objective findings on examination, the Board will resolve all reasonable doubt in favor of the Veteran and find that the criteria for higher, initial 10 percent ratings under Diagnostic Code 5282 are more nearly approximated for each foot.  

This is the highest schedular rating under Diagnostic Code 5282.  Further there is no other diagnostic code pertaining to the feet that would more accurately reflect the severity of the Veteran's service-connected hammertoes disabilities than Diagnostic Code 5282.

Resolving reasonable doubt in favor of the Veteran, the Board finds that 10 percent ratings are warranted for each foot for hammer toes.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Right and Left Lower Ankle Equinus

Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of ankle motion.  Marked limitation of ankle motion warrants a 20 percent rating.  The terms moderate and marked are not defined in the rating schedule and, rather than applying a mechanical formula, VA must evaluate all the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015). 

Normal range of motion for the ankle is 20 degrees for dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II (2015).

In this case, the evidence does not show ankylosis in any degree, and limitation of motion appears to be limited on one occasion to 90 degrees of dorsiflexion, bilaterally, as noted in a March 2014 VA medical record.  However, all medical evidence prior to March 2014 and thereafter have shown that the Veteran has had normal dorsiflexion and plantar flexion.  A single finding on one day does not sufficiently demonstrate that the Veteran's bilateral ankle disabilities are manifested by moderate limitation of motion.  In fact, the January 2015 VA examination report shows that the Veteran had full range of motion of each ankle.  In light of the majority of normal findings, the limited frequency and duration of flares of the ankle disabilities, and the minimal impact on function, the Board finds that neither moderate nor marked limitation of ankle motion is shown by the evidence of record.  Rather, to the extent it is present at all, limitation of motion is no more than mild.  

The Board has considered function loss due to pain and other factors.  While the Veteran reported pain, it did not limit her range of motion.  In addition, the evidence shows that she had no stiffness, weakness, incoordination, or decreased speed of joint motion.  Thus, the overall limitation caused by the service-connected left and right ankle disabilities does not approximate a moderate limitation of motion of either ankle.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable disability rating for the Veteran's left or right ankle disabilities.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

With regard to each of the service-connected foot disabilities, in considering the applicability of other diagnostic codes, the Board finds that Diagnostic Code 5003 (arthritis), 5262 (malunion of the tibia and fibula with slight knee or ankle disability), 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 5273 (malunion of the os calcis or astralgus), 5274 (astralgalectomy), and 5283 (malunion or nonunion of tarsal or metatarsal bones), the Board finds that none of those Diagnostic Codes are applicable as there was no evidence of ankylosis, malunion, astralgalectomy, or malunion or nonunion of tarsal or metatarsal bones in the post-service medical records, and specifically are negative in VA examination reports.  Furthermore, ratings based on arthritis would be less than those already assigned and cannot be combined with ratings based on limitation of motion of the same joint, such as the pes planus rating which considers painful and limited motion as part of the rating.  Accordingly, those diagnostic codes may not serve as the basis for any higher ratings, to include the assignment of any additional separate disability ratings. 

The Board further notes that Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a (2015).

However, that Diagnostic Code 5284 is not applicable because each of the Veteran's service-connected bilateral foot disabilities are appropriately rated under individual Diagnostic Codes that specifically rate the severity of each diagnosed foot disability.  Significantly,  separate ratings under Diagnostic Code 5284 are not warranted as the clear intent of Diagnostic Code 5284 is to encompass disabilities not contemplated by the other diagnostic codes of the foot, as evidenced by its title of "Foot injuries, other."  The Board finds that, in order to qualify for an increased disability rating under Diagnostic Code 5284, the Veteran's bilateral foot disabilities would need to include symptoms not appropriately contemplated by Diagnostic Codes 5276, 5280, 7805,5282, and 5271.  However, the Veteran's symptoms specific to each of her separately rated foot disabilities are considered within the respective diagnostic codes and address the severity of the impairment of each.  Therefore, the application of Diagnostic Code 5284, for "other foot injuries," would not be appropriate in this case where the Veteran's symptoms are adequately addressed under Diagnostic Codes 5276, 5280, 7805, 5282, and 5271.  Moreover, in the instant case, if all of the Veteran's foot symptoms were instead rated collectively as right and left foot other disabilities only under Diagnostic Code 5284, that would result in a lower overall disability rating.  Thus, it is to the Veteran's advantage to be rated under each of the Diagnostic Codes designated for each of the Veteran's specific foot disabilities on appeal.  

Extraschedular Ratings

The Board finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for her bilateral foot, scar, and ankle disabilities.  There is also no objective evidence showing that her bilateral foot, scar, and ankle disabilities has caused marked interference with employment beyond that anticipated by the assigned ratings.  The rating criteria reasonably describe the Veteran 's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for the Veteran's service-connected bilateral foot, scar, and ankle disabilities is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.


ORDER

An initial 30 percent rating, but not higher, for bilateral pes planus from December 21, 2004, to January 27, 2015, is granted.  

A rating in excess of 50 percent for bilateral pes planus as of January 28, 2015, is denied. 

An initial rating in excess of 10 percent for left foot hallux valgus is denied.

An initial compensable rating for left lower extremity scars is denied.

An initial compensable rating for right lower extremity scars is denied.  

An initial 10 percent rating, but not higher, for left foot hammertoes is granted.

An initial 10 percent rating, but not higher, for right foot hammertoes is granted. 

An initial compensable rating for lower left ankle equinus is denied.

An initial compensable rating for lower right ankle equinus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


